  Case 19-40658        Doc 87     Filed 07/08/19 Entered 07/08/19 12:45:46              Desc Main
                                   Document     Page 1 of 17


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:
                                                                                         Chapter 7
 Scheherazade, Inc.,                                                          Bankruptcy 19-40658

                                Debtor.


                                  NOTICE OF SETTLEMENT


TO:       THE UNITED STATES TRUSTEE, ALL CREDITORS, AND OTHER PARTIES IN
          INTEREST:

        On July 31, 2019, or as soon thereafter as the transaction may be completed, the trustee of
the estate will settle a controversy as follows:

Prior to the filing of the petition in this bankruptcy case, eFiligree, Inc. delivered items to the
debtor to be sold on memo or consignment. The trustee and eFiligree dispute whether the business
transaction between eFiligree and the debtor is considered a consignment as defined by Article 9
of the Uniform Commercial Code, as adopted in Minnesota. If it is a consignment, the trustee
argues she could avoid eFiligree’s interest in the jewelry since eFiligree did not perfect its interest
by filing a UCC financing statement. The avoided interest would be preserved for the bankruptcy
estate under 11 U.S.C. §§ 544, 547, 550, and 551. However, if eFiligree were to prevail on their
argument that Article 9 does not apply, then common law applies and it would have all rights, title
and interest to the jewelry, which would not be subject to any claims of Scheherazade creditors.

To settle the dispute between the trustee and eFiligree and to settle the estate’s interest in the
eFiligree jewelry delivered to the debtor, the trustee and eFiligree agree to the following:

The trustee shall return the following items to eFiligree within 14 days of a court order approving
this settlement:

Description                                 Style Number     Value

ESTATE 14KW FILIGREE DIAMOND RING           901-00001         $ 1,500.00
ESTATRTE PLT 18K OEC DIAMOND SOL RG         901-00009         $ 1,380.00
ESTATE 18KW CITRINGE FILIGREE RG            410-01081         $   660.00
  Case 19-40658        Doc 87     Filed 07/08/19 Entered 07/08/19 12:45:46              Desc Main
                                   Document     Page 2 of 17


ESTATE 14KY DIA SAPPHIRE RG                 310-01129         $   1,400.00
VINTAGE PLAT AQUA DIA NECKLACE              530-00043         $   2,700.00
VINTAGE PLAT DIA SOLITAIRE                  510-00252         $   2,500.00
VINTAGE PLT DIA SOLITAIRE                   510-00197         $   1,580.00
VINTAGE 14KW 0.50TW DIA ENG RING            410-01294         $   1,000.00
VINTAGE 14KYUG 0.15TW DIA SOLITAIRE         901-00018         $     540.00
ESTATE 14KW DIA WEDDING BAND                970-00107         $     520.00

The trustee shall keep the following items or proceeds thereof for the benefit of the bankruptcy
estate:

Description                                 Style Number     Value

ESTATE 18KW DIA/SYN SAPPHIRE                410-01311         $     960.00
ESTATE 18KW DIA ANTIQUE RING                410-00939         $   1,100.00
ESTATE 18K DIA/SYN SAPPHIRE RING            410-01290         $     900.00
ESTATE 18K DIAMOND DINNER RING              410-00523         $   1,180.00
ESTATE 14KWGARNET FILIGREE RG               410-01243         $     720.00
ESTATE 14KW DIA CRYSTAL FILIGREE            410-00896         $     780.00
VINTAGE 14KW 0.25TW DIA ENG RING            410-01275         $     940.00
VINTAGE 14KTT 0.28CTW DIA ENG RING          310-00857         $     460.00
ESTAT3E 18KW DIAMOND ANTQ BAND              410-01334         $   1,880.00
ESTATE 14KY DIAMOND RING                    350-00607         $     640.00
ESTATE 14KTT DIAMOND BAND                   350-00625         $   1,080.00
ESTATE 14KW DIAMOND WEDDING BAND            970-00095         $   1,320.00
ESTATE 14KW DIAMOND WEDDING BAND            450-00493         $   1,040.00
VINTAGE PLT DIA ENG RING                    922-00066         $   4,520.00
VINTAGE 14KW DIAMOND 5 STONE RG             450-00361         $   2,280.00

In addition, if the trustee locates any additional items sold or sent by eFiligree to the debtor, such
items and proceeds thereof, shall belong to the bankruptcy estate. The trustee believes this
settlement is in the best interest of the bankruptcy estate as the cost to litigate the consignment
issue would likely offset the recovery to the estate.

                              OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.
Case 19-40658         Doc 87   Filed 07/08/19 Entered 07/08/19 12:45:46     Desc Main
                                Document     Page 3 of 17


Clerk of Court                      United States Trustee      Nauni Manty, Trustee
United States Bankruptcy Court      1015 U.S. Courthouse       401 2nd Ave N, Ste 400
300 South Fourth Street             300 South Fourth Street    Minneapolis, MN 55401
301 U.S. Courthouse                 Minneapolis, MN 55415
Minneapolis, MN 55415

Dated: July 8, 2019                        By: /e/ Nauni Manty
                                               Nauni Manty, Trustee
             Case 19-40658         Doc 87      Filed 07/08/19 Entered 07/08/19 12:45:46                 Desc Main
                                                Document     Page 4 of 17




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: SCHEHERAZADE, INC                                        CASE NO: 19-40658
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 7/8/2019, I did cause a copy of the following documents, described below,
Notice of Settlement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/8/2019
                                                          /s/ Nauni Manty
                                                          Nauni Manty 230352
                                                          Manty & Associates
                                                          401 2nd Ave. N., Suite 400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                 Case 19-40658           Doc 87       Filed 07/08/19 Entered 07/08/19 12:45:46                       Desc Main
                                                       Document     Page 5 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: SCHEHERAZADE, INC                                               CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 7/8/2019, a copy of the following documents, described below,

Notice of Settlement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/8/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni Manty
                                                                            Manty & Associates
                                                                            401 2nd Ave. N., Suite 400
                                                                            Minneapolis, MN 55401
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 6 of 17
CASE INFO                                BHM CAPITAL LLC                          EATON HUDSON INC
1LABEL MATRIX FOR LOCAL NOTICING         785 WESTON RIDGE PARKWAY                 3015 DUNES W BLVD
08644                                    CHASKA MN 55318-1202                     STE 201
CASE 19-40658                                                                     MOUNT PLEASANT SC 29466-8218
DISTRICT OF MINNESOTA
MINNEAPOLIS
MON JUL 8 12-06-30 CDT 2019



GALLERIA SHOPPING CENTER LLC             GEMCO INTERNATIONAL INC                  K TAKAHASHI CO INC
CO FAEGRE BAKER DANIELS LLP              1660 HIGHWAY 100 S STE 578               250 E 54TH ST APT 12D
ATTN- COLIN DOUGHERTY                    ST LOUIS PARK MN 55416-1566              NEW YORK NY 10022-4812
90 SOUTH 7TH ST STE 2200
MINNEAPOLIS MN 55402-3924




                                                                                  DEBTOR
LDM COMPANY                              MICHAEL BONDANZA INC
SUITE 300                                CO MORRISON COHEN LLP                    SCHEHERAZADE INC
4517 MINNETONKA BLVD                     909 THIRD AVENUE                         3181 WEST 69TH STREET
ST LOUIS PARK MN 55416 UNITED STATES     NEW YORK NY 10022-4731                   EDINA MN 55435
55416-5411




                                         EXCLUDE
WELLS FARGO VENDOR FINANCIAL SERV LLC                                             6300 YORK AVE S
FKA G                                    MINNEAPOLIS                              102
CO A RICOH USA PROGRAM FDBA IKON         301 US COURTHOUSE                        EDINA MN 55435-2287
FINANC                                   300 SOUTH FOURTH STREET
PO BOX 13708                             MINNEAPOLIS MN 55415-1320
MACON GA 31208-3708




AGLAM INC                                AGLAM INC                                AMY HAN
2409 FROSTED GREEN LANE                  4651 LOUIS AVE                           249 1ST AVE SOUTH
PLANO TX 75025-6440                      LOS ANGELES CA 91316-3924                SOUTH ST PAUL MN 55075-2302




ATT                                      ABBOT JEWELRY SYSTEMS INC                ADAM ALTMAN
PO BOX 6416                              3 CORPORATE DRIVE                        901 NORTH THIRD STREET SUITE 140
CAROL STREAM IL 60197-6416               SUITE 215                                MINNEAPOLIS MN 55401-1169
                                         SHELTON CT 06484-6252




ALICIA SCHAAL                            ALLIE HAFEZ                              AMANDA MORAN
2919 BUCHANAN STREET NE                  PO BOX 270534                            7206 STEWART DRIVE
MINNEAPOLIS MN 55418-2208                MINNEAPOLIS MN 55427-6534                EDEN PRAIRIE MN 55346-3248




AMDEN JEWELRY                            AMDEN JEWELRY INC                        AMENTA
550 S HILL ST                            550 S HILL ST SUITE950                   106901 S SAM HOUSTON PARKWAY
SUITE 950                                LOS ANGELES CA 90013-2429                SUITE 100
LOS ANGELES CA 90013-2429                                                         HOUSTON TX 77071




AMERICAN EXPRESS NATIONAL BANK           AMERICAN GEM SOCIETY                     AMY ANDERSON
CO BECKET AND LEE LLP                    8881 W SAHARA AVE                        5725 36TH AVE S
PO BOX 3001                              LAS VEGAS NV 89117-5865                  MINNEAPOLIS MN 55417-2907
MALVERN PA 19355-0701
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 7 of 17
AMY J ANDERSON                           ANDREA REISS                             ANDREW A GREEN
5725 36TH AVE S                          8325 LABONT WAY                          COTTRELL GREEN PA
MINNEAPOLIS MN 55417-2907                EDEN PRAIRIE MN 55344-4425               2287 WATERS DR
                                                                                  MENDOTA HEIGHTS MN 55120-1363




ANN BROSCIOUS                            ANNA FIESER                              ASSAEL INC
4523 SHORELINE DRIVE                     1002 VIRGINIA ST                         589 5TH AVE
SPRING PARK MN 55384-9755                SAINT PAUL MN 55117-5136                 1154
                                                                                  NEW YORK NY 10017-4711




BEVERLY DANN                             BHM CAPITAL LLC                          BARBARA A WEST
100 3RD AVE S                            MESSERLI KRAMER PA                       17112 SANDY LANE
APT 2602                                 JOSEPH W LAWVER                          MINNETONKA MN 55345-3353
MINNEAPOLIS MN 55401-2722                100 S FIFTH STREET 1400 FIFTH STREET T
                                         MINNEAPOLIS MN 55402




BARBARA ANN WEST                         BARBARA HAMILTON SUSTAD                  BARBARA TISEHART
17112 SANDY LANE                         10618 SANOMA RIDGE                       1095 NENA COURT
MINNETONKA MN 55345-3353                 EDEN PRAIRIE MN 55347-1169               STILLWATER MN 55082-4592




BARCLAY MASTER CARD                      BECKY CANTLEBERRY                        BENY SOFER
PO BOX 13337                             34346 45TH AVE                           555 FIFTH AVE
PHILADELPHIA PA 19101-3337               MOTLEY MN 56466-2423                     NEW YORK NY 10017-2416




BENY SOFER INC                           BERNICK LIFSON PA                        BEST BUY VISA
65 ROOSEVELT AVENUE                      5500 WAYZATA BLVD                        PO BOX 78009
SUITE 103A                               SUITE 1200                               PHOENIX AZ 85062-8009
VALLEY STREAM NY 11581-1106              MINNEAPOLIS MN 55416-1251




BETSY BOND                               BETSY BOND                               BEVERLY DANN
3517 FEDERAL DR 303                      3517 FEDERAL DRIVE                       2701 N OCEAN BLVD
EAGAN MN 55122-1374                      SAINT PAUL MN 55122-3509                 UNIT E301
                                                                                  BOCA RATON FL 33431-7015




BLUE MOON PACKAGING                      BREMER BANK                              BRINKS
PO BOX 24726                             6900 FRANCE AVE S                        PO BOX 677444
JACKSONVILLE FL 32241-4726               EDINA MN 55435-2002                      DALLAS TX 75267-7444




BRINKS GLOBAL SERVICES USA INC           BRUCE CUMMINGS                           CARLA CORPORATION
580 5TH AVENUE                           4012 LORD LYON DR                        33 SUTTON AVE
SUITE 400                                GIBSONIA PA 15044-9722                   EAST PROVIDENCE RI 02914-3400
NEW YORK CITY NY 10036-4725
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 8 of 17
CAROLINE BANKS                           CATHERINE SCHURMAN                       CHERIE Y ZACHARY
4271 SHERIDAN AVE SOUTH APT 408          18117 VALLEY VIEW ROAD                   10223 UPTON PLACE
MINNEAPOLIS MN 55410-1624                EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879




CUSTOM BUSINESS FORMS                    CYNTHIA WIZNER                           CAMILLA CARLSON
210 EDGE PLACE NE                        8970 HILLOWAY ROAD                       25440 SMITHTOWN ROAD
MPLS MN 55418-1153                       EDEN PRAIRIE MN 55347-2425               SHOREWOOD MN 55331-8443




CANON FINANCIAL SERVICES INC             CAPITAL ONE                              CAPITAL ONE BANK USA NA
EISENBERG GOLD AGRAWAL PC                PO BOX 6492                              BY AMERICAN INFOSOURCE AS AGENT
1040 NORTH KINGS HIGHWAY                 CAROL STREAM IL 60197-6492               PO BOX 71083
SUITE 200                                                                         CHARLOTTE NC 28272-1083
CHERRY HILL NJ 08034-1925




CARLA CORPORATION                        CAROL J PETERSON                         CAROL SCHUETTE
PO BOX 14192                             3146B FARNUM DR                          13230 KERRY LANE
EAST PROVIDENCE RI 02914-0192            EAGAN MN 55121-1921                      EDEN PRAIRIE MN 55346-3140




CAROLINE BASSETT                         CARRIE BELL                              CATHERINE R KRUSE
4042 ABBOT AVE S                         17038 SADDLE WOOD                        7692 SOUTH BAY DRIVE
MINNEAPOLIS MN 55410-1001                MINNETONKA MN 55345-2680                 BLOOMINGTON MN 55438-2900




CATHERINE ZIMBA                          CATHY KRUSE                              CATIE SCHUMAN
5454 MAYVIEW ROAD                        7692 SOUTH BAY DRIVE                     29228 VALLEY VIEW ROAD
MINNETONKA MN 55345-5935                 BLOOMINGTON MN 55438-2900                EDEN PRAIRIE MN 55346




CENTRAL TELEPHONE SALES SERV             CHARLOTTE OHANLON                        CHASE
12857 INDUSTRIAL PARK BLVD               826 9TH STREET NW                        CARDMEMBER SERVICE
MINNEAPOLIS MN 55441-3910                ROCHESTER MN 55901-2660                  PO BOX 6294
                                                                                  CAROL STREAM IL 60197-6294




CHERIE ZACHARY                           CINDY WIZNER                             CITY PAGES
10223 UPTON PLACE                        8970 HOLLOWAY ROAD                       PO BOX 790445
BLOOMINGTON MN 55431-2879                EDEN PRAIRIE MN 55347-2425               SAINT LOUIS MO 63179-0445




CLAIRE WHITE                             CONNOISSEURS CORP                        CORPORATE FOUR INSURANCE
543 SAXONY COURT                         17 PRESIDENTIAL WAY                      7220 METRO BLVD
CHASKA MN 55318-1471                     WOBURN MA 01801-1040                     EDINA MN 55439-2133
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 9 of 17
CORRIN ROBINSON                          CULLIGAN                                 DAVID MELDAHL CARLSON
249 6TH ST NE                            DEPT 8511                                1003 BOSTON HILL ROAD
MINNEAPOLIS MN 55413-4202                PO BOX 77043                             EAGAN MN 55123-1539
                                         MINNEAPOLIS MN 55480-7743




DEBRA CHESEN                             DIANE YURECKO                            DAVI J WAGERS
7507 HAROLD AVENUE                       9326 COLORADO RD                         DAVID WAGERS CO CHARLES DAISY
GOLDEN VALLEY MN 55427-4858              BLOOMINGTON MN 55438-1506                300 FORD ROAD 5
                                                                                  ST LOUIS PARK MN 55426-4806




DAVID M CARLSON                          DAVID YOUNG                              DEDE YURECKO
1003 BOSTON HILL ROAD                    13943 BIRCHWOOD AVE                      9326 COLORADO RD
EAGAN MN 55123-1539                      ROSEMOUNT MN 55068-3584                  BLOOMINGTON MN 55438-1506




DEBBIE CHESEN                            DEBORAH CLARK MATHEWS                    DEBRA ARONE
7507 HAROLD AVE                          6948 CAVANAUGH GREEN                     9724 XERXES ROAD
GOLDEN VALLEY MN 55427-4858              ROCKFORD MN                              BLOOMINGTON MN 55431-2466
                                         55373
                                         ROCKFORD MN 55373-9521




DIANE LOUISE HARAYDA                     DONNA BECK                               DOUGLAS EDWARDS
6701 THOMAS AVE S                        4700 LINWOOD CIRCLE                      22038 WILDRIDGE RD
RICHFIELD MN 55423-1958                  GREENWOOD MN 55331-9296                  ALBERT LEA MN 56007-4931




DOVES                                    EATON HUDSON JEWELRY ADVISERS            ELEMENT TECHNOLOGIES LLC
98 CUTTERMILL RD                         3015 DUNES WEST BLVD                     4470 W 78TH ST CIRCLE
SUITE 493                                SUITE 201                                SUITE 200
GREAT NECK NY 11021-3006                 MOUNT PLEASANT SC 29466-8218             BLOOMINGTON MN 55435-5419




ELITE DESIGN INC                         ELITE PROTECTIVE SERVICES INC            ELLEN HAWKINSON
424 SUNSET DRIVE                         PO BOX 117                               623 N 8TH AVE
HALLANDALE FL 33009-6540                 NEW LONDON MN 56273-0117                 PMB 184
                                                                                  STURGEON BAY WI 54235-2131




EMILY HAUGH                              ERIC WATKINS                             ERIN M BARCLAY
301 14TH AVE N                           188 AMHERST STREET                       3811 WOODBINE STREET
HOPKINS MN 55343-7353                    SAINT PAUL MN 55105-1912                 CHEVY CHASE MD 20815-4958




FIRST NATIONAL BANK OMAHA                FRANK SUNBERG                            FREDERICK GOLDMAN INC
PO BOX 2557                              3209 GALLERIA                            55 HARTZ WAY
OMAHA NE 68103-2557                      1403                                     SECAUCUS NJ 07094-2425
                                         MINNEAPOLIS MN 55435-2553
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 10 of 17
FREIDA ROTHMAN                           GARY JOHNSON                             GABRIELLE CASEY
80 39TH STREET                           7310 YORK AVE S                          1360 UNIVERSITY AVE 104420
SUITE 601-23                             201                                      ST PAUL MN 55104-4086
BROOKLYN NY 11232-2614                   EDINA MN 55435-4729




GAIL BERMAN                              GALLERIA SHOPPING CENTER LLC             GAYLE MEYER
11915 ST ALBANS HOLLOW DR                62810 COLLECTION CENTER DRIVE            8001 33RD AVE S
MINNETONKA MN 55305-3983                 CHICAGO IL 60693-6281                    D468
                                                                                  BLOOMINGTON MN 55425-4639




GEMCO                                    GEMS ONE CORPORATION                     GREGG EGGINTON
1660 SOUTH HIGHWAY100                    16 WEST 46TH STREET                      18327 NICKLAUS WAY
SUITE 578                                NEW YORK NY 10036-4503                   EDEN PRAIRIE MN 55347-3440
ST LOUIS PARK MN 55416-1566




GRETCHEN COHENOUR                        HAMILTON USA                             HANSEN CUSTOM JEWELERS
609 W 77TH ST                            PO BOX 72476161                          6440 FLYING CLOUD DR
WINONA MN 55987                          PHILADELPHIA PA 19170-6161               115
                                                                                  EDEN PRAIRIE MN 55344-3321




HARVEY WEISS                             HELEN WINDER                             I REISS
11988 PENDLETON COURT                    6533 PAMELL AVE                          45 NORTH STATION PLAZA
EDEN PRAIRIE MN 55347-4945               EDINA MN 55435                           SUITE 406
                                                                                  GREAT NECK NY 11021-5011




IREISS CO INC                            IPFS CORPORATION                         INDOFF INC
45 N STATION PLAZA                       30 MONTGOMERY STREET                     PO BOX 842808
SUITE 406                                SUITE 501                                KANSAS CITY MO 64184-2808
GREAT NECK NY 11021-5011                 JERSEY CITY NJ 07302-3821




JEAN JOHNSON                             JOLEEN M MOEN                            JORDAN ALAN LARSEN
9332 80TH AVE SW                         790 WOODLAND DRIVE SE                    504 SOUTH 7TH ST
STEWARTVILLE MN 55976-8207               FOREST LAKE MN 55025-1622                OLIVIA MN 56277-1582




JOSEPH YURECKO                           JOSEPH YUREKO                            JUDITH H FREEBERG
JOE YURECKO                              315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD
315 CLOVERLEAF DR                        GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340
GOLDEN VALLEY MN 55422-5106




JACKIE GOLDARIS                          JAMES CONWAY                             JANET DOUGLAS
5701 WYCLIFFE ROAD                       4075 W 51ST ST                           5513 COUNTRYSIDE ROAD
EDINA MN 55436-2264                      209                                      EDINA MN 55436-2503
                                         EDINA MN 55424-1410
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 11 of 17
JANET POKORNY                            JAYNE KENNELLY                           JEANNE KENADY
20329 ISLANDVIEW CIRCLE                  14207 GLEN LAKE DR                       3964 PRINCETON AVE
LAKEVILLE MN 55044-4921                  MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019




JEFF YURECKO                             JEFFREY C ROBBINS ESQ                    JENNELLE R GOOODRIE
4532 RUTLEDGE AVE                        AVISEN                                   10500 VIRGINIA CIR
EDINA MN 55436-1419                      901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022
                                         MINNEAPOLIS MN 55402-3275




JENNELLE R GOODRIE                       JENNIFER SIMON                           JESSICA DANLER
10500 VIRGINIA CIR                       3209 GALLERIA                            14850 GILLASPIE RD
BLOOMINGTON MN 55438-2022                1701                                     WAMEGO KS 66547-9343
                                         EDINA MN 55435-2556




JESSICA POTTS                            JEWELERS MUTUAL INSURANCE                JEWELERS SERVICE CO INC
320 EAST 152ND ST                        25804 NETWORK PLACE                      1300 GODWARD ST NE
BURNSVILLE MN 55306-5008                 CHICAGO IL 60673-1258                    MINNEAPOLIS MN 55413-1741




JEWELRY WORKS LLC                        JO MUNDY                                 JODY HARDER
2502 HILLSBORO AVE N                     5500 GROVE STREET                        2800 BAILEY COURT
GOLDEN VALLEY MN 55427-3107              EDINA MN 55436-2212                      NEWPORT MN 55055-4500




JOLEEN MOEN                              JOYCE SWANSON                            JULIA JEVNICK
790 WOODLAND DR SE                       249 INTERLACHEN ROAD                     3508 IVY PLACE
FOREST LAKE MN 55025-1622                HOPKINS MN 55343-8525                    WAYZATA MN 55391-9746




JULIE JEVNICK                            KAREN M TATE                             KATHLEEN DEYOUNG
9487 MCGEE WAY                           6315 JAMES AVENUE SOUTH                  5224 KNOX S
EDEN PRAIRIE MN 55347-3494               RICHFIELD MN 55423-1229                  MPLS MN 55419-1042




KELLI M DALY                             KENNETH J ROBINSON                       KIR
5520 GIRARD AVE S                        11383 ENTREVAUX DRIVE                    6525 GUN PARK DR
MPLS MN 55419-1651                       EDEN PRAIRIE MN 55347-2862               SUITE 370-413
                                                                                  BOULDER CO 80301-3346




KONSTANTINO INC                          KAREN J DEKRO                            KAREN MOODY
CO DAVID H WANDER ESQ                    4226 HARRIET AVE S                       2505 SKYBLUE CT
DAVIDOFF HUTCHER CITRON LLP              MINNEAPOLIS MN 55409 1836                WHITE BEAR LAKE MN 55110-4770
605 THIRD AVE
NEW YORK NY 10158-3499
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 17
KAREN QUIST                              KAREN TATE                               KATE MAYBERRY
3417 BRYANT AVE S                        6315 JAMES AVE                           PO BOX 15
MINNEAPOLIS MN 55408-4111                RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015




KATE WALLIN                              KATE WALTERS                             KATHERINE REYNOLDS
1950 GRANT ALCOVE                        18986 FIRETHORN PT                       23 HIGHVIEW TERRACE
EAGAN MN 55122-2458                      EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121




KATHY WINNICK                            KELLI WENTZ                              KERI SMASAL
4680 OLD KENT ROAD                       3641 422ND AVE S                         9607 CHICAGO AVE S
DEEPHAVEN MN 55331-9267                  MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524




KEVIN DYBAL                              KEVIN DYBDAL                             KIM LEE
793 HAVENVIEW CT                         793 HAVENVIEW CT                         14350 ROBIN ROAD NE
MENDOTA HEIGHTS MN 55120-1800            MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292




KONSTANTINO                              LDM COMPANY                              LORI SANDBERG
3315 N 124TH ST                          4517 MINNETONKA BLVD                     PO BOX 1125
SUITE N                                  STE 300                                  CHANHASSEN MN 55317-1125
BROOKFIELD WI 53005-3105                 MINNEAPOLIS MN 55416-5411




LAI CHING WOO                            LAPP LIBRA THOMSON                       LAUREN GJOVIG
16965 GALLEON CIRCLE                     120 S 6TH ST                             1215 HILLCOURT
ROSEMOUNT MN 55068-1993                  SUITE 2500                               WILLISTON ND 58801
                                         MINNEAPOLIS MN 55402-5155




LAVENDER MEDIA INC                       LEDDEL DESIGNS                           LETHERT SKWIRA SCHULTZ
7701 YORK AVE S                          875 MARINERS ISLAND BLVD                 170 E SEVENTH PLACE
SUITE 225                                104                                      SUITE 100
EDINA MN 55435-5884                      SAN MATEO CA 94402                       SAINT PAUL MN 55101-2361




LINDA GARETZ                             LINDA R GARETZ                           LINDA SCHILTZ
6300 YORK AVE S                          6300 YORK AVE S                          11957 TIFFANY LANE
102                                      102                                      EDEN PRAIRIE MN 55344-5384
EDINA MN 55435-2287                      EDINA MN 55435-2287




LINDA STANDAGE                           LINDA THIELEN                            LINEA BAUSSAN
93846 VIKING WAY                         11201 INDEPENDENCE AVE                   265 CESAR CHAVEZ ST
STURGEON LAKE MN 55783-3534              CHAMPLIN MN 55316-3119                   SAINT PAUL MN 55107-2352
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 13 of 17
LISA A ESTLOW                            LISA ERICKSON                            LISA ESTLOW
100 SHASTA CIR W                         3225 W 38TH ST                           100 SHASTA CIRCLE
CHANHASSEN MN 55317-9470                 MINNEAPOLIS MN 55410-1158                CHANHASSEN MN 55317-9470




LORI SCHAAR                              LYNNE ASPNES                             MARTHA EK BELTZ
PO BOX 1125 CHANHASSEN                   PO BOX 261                               1901 PENN AVE S
CHANHASSEN MN 55317-1125                 PETOSKEY MI 49770-0261                   MPLS MN 55405-2210




MINNEAPOLIS GEMOLOGICAL SERVICES         MAD MONKEY MEDIA                         MAGGIE HENJUM
CO CARL WEIMER                           PO BOX 302                               3224 WEBSTER AVE
1316 LIBERTY CT                          SAINT MICHAEL MN 55376-0302              ST LOUIS PARK MN 55416-2131
NORTHFIELD MN 55057-2915




MARGARET BUCHANAN                        MARGARET KENNEALLY                       MARGARET MACRAE
5400 VERNON AVE S                        6220 W 34TH ST                           4940 DODD ROAD
5400 VERNON AVE S APT 301 MN 55436       1                                        SAINT PAUL MN 55123-2350
-2341                                    ST LOUIS PARK MN 55416-2078




MARGARET MARSH                           MARGARET THOMAS                          MARILYN J RUDD
526 COUNTY ROAD 9 SE                     267 WEAVER ST                            141 EAST 105TH STREET CIR
WILLMAR MN 56201-4749                    MANKATO MN 56001-4664                    MINNEAPOLIS MN 55420-5309




MARILYN PALMER                           MARILYN AND BILL KUEHL                   MARLENE PAULEY
1 RIVERCREST LANE                        1524 CREEK LANE                          5700 DUNCAN LANE
STILLWATER MN 55082-4258                 NORTHFIELD MN 55057-3403                 EDINA MN 55436-1604




MARSHA SHOTLEY                           MARSHA UNTHANK                           MARTI BELTZ
13928 21ST ST N                          1014 W 53RD ST                           1901 PENN AVE
STILLWATER MN 55082-1502                 MINNEAPOLIS MN 55419-1166                MINNEAPOLIS MN 55405-2210




MARY ANN CAMPO                           MARY BARND                               MARY JANE HASCHIG
510 W 53RD ST                            413 E 99TH ST                            4909 STEEPLECHASE CT
MINNEAPOLIS MN 55419-1225                BLOOMINGTON MN 55420-4951                EAGAN MN 55122-3046




MARY JEANNE LEVITT                       MARY SONNEN                              MAXINE JEFFRIS
1999 WELLSLEY AVE                        5920 OSGOOD ST S                         6629 LOGAN AVE S
SAINT PAUL MN 55105-1619                 AFTON MN 55001-9679                      RICHFIELD MN 55423-2164
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 14 of 17
MELANIE TSCHIDA                          MERYLL PAGE                              MICHAEL BONDANZA INC
1134 IVY HILL DR                         2825 MONTERY PARKWAY                     10 EAST 36TH ST
MENDOTA HEIGHTS MN 55118-1829            ST LOUIS PARK MN 55416-3959              NEW YORK NY 10016-3302




MICHAEL HENDERSON                        MIMI BAKER                               MINNEAPOLIS GEMOLOGICAL SERV
2783 WAGON WHEEL CURVE                   3900 W 25TH ST                           1316 LIBERTY COURT
CHASKA MN 55318-1580                     MINNEAPOLIS MN 55416-3865                NORTHFIELD MN 55057-2915




MOORE CREATIVE TALENT                    NSP DBAXCEL ENERGY                       NAMBE
3130 EXCELSIOR BLVD                      PO BOX 9477                              200 W DEVARGAS ST
MINNEAPOLIS MN 55416-4667                MINNEAPOLIS MN 55484-0001                SUITE B
                                                                                  SANTA FE NM 87501-2672




NANCI KNOTT CO                           NANCY HEINERSCHEID                       NANCY MCDANIELS
280 SHEFFIELD ST                         3116 W LAKE ST                           1938 SHERIDAN AVE
MOUNTAINSIDE NJ 07092-2303               313                                      SAINT PAUL MN 55116-2657
                                         MINNEAPOLIS MN 55416-5258




                                         INTERNATIONAL
NANTAWAN LEWIS                                                                    NICOLE J PAULBICK
1225 LASALLE AVE                         NEW ITALIAN ART                          238 CRETIN AVENUE SOUTH 2
2104                                     VIA TRIESTE 615048                       SAINT PAUL MN 55105-1259
MINNEAPOLIS MN 55403-2332                VALENZA ITALY




NICOLE J PAULBICK                        ODELIA JEWELRY                           OSCAR HEYMAN BROTHERS INC
238 CRETIN AVE S                         62 W 47TH ST                             501 MADISON AVE
2                                        SUITE 601                                NEW YORK CITY NY 10022-5676
SAINT PAUL MN 55105-1259                 NEW YORK CITY NY 10036-3272




PAULA MURRAY                             PENELOPE STEVEN RAKES                    PO BOX 1588
710 KELSEY AVENUE 204                    6201 MILDRED AVE                         MORRISTOWN NJ 079621588
CLEARWATER MN 55320-1321                 EDINA MN 55436-2606




PREFERRED ONE INSURANCE                  PARCEL PRO LLC                           PAT DAY
COMMERCIAL COLLECTORS INC                PO BOX 419398                            10632 UTICA ROAD
PO BOX 337                               BOSTON MA 02241-9398                     BLOOMINGTON MN 55437-2854
MONTROSE MN 55363-0337




PATRICIA EBBERT                          PAULA MURRAY                             PAWNWORKS
3806 ABBOTT AVE S                        725 MINNESOTA STREET                     1301 RIVERWOOD DR
MINNEAPOLIS MN 55410-1035                MONTICELLO MN 55362-5800                 UNIT 1
                                                                                  BURNSVILLE MN 55337-1547
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 15 of 17
PLASTICREST PRODUCTS INC                 PRECIOUS JEWELRY                         REBECCA M BJORNSON
4519 W HARRISON ST                       PO BOX 5381                              5343 PORTLAND AVENUE SOUTH
CHICAGO IL 60624-3099                    NEW YORK NY 10185-5381                   MINNEAPOLIS MN 55417-1722




REBECCA M BJORNSON                       RENEE LINDQUIST                          RICHARD DAHLIN
5343 PORTLAND AVE                        8680 MAGNOLIA CT                         4652 BLUEBELL TRAIL N
MINNEAPOLIS MN 55417-1722                212                                      MEDINA MN 55340-4573
                                         EDEN PRAIRIE MN 55344-6677




RICHARD L DAHLIN                         RIO GRANDE                               ROBERT C KLEIN ASSOC
4652 BLUEBELL TRAIL N                    7500 BLUEWATER ROAD NW                   8900 PENN AVE S
MEDINA MN 55340-4573                     ALBUQUERQUE NM 87121-1962                SUITE 101
                                                                                  MINNEAPOLIS MN 55431-2099




ROBERT J STRUYK TRUSTEE                  ROBIN YOUNG                              ROFFERS GROUP LLC
DORSEY WHITNEY                           5124 NOLAN DRIVE                         218 WASHINGON AVE N
401 E EIGHTH ST SUITE 319                MINNETONKA MN 55343-8900                 SUITE 220
SIOUX FALLS SD 57103-7031                                                         MINNEAPOLIS MN 55401-2215




ROGER POMEROY                            RUTH A AND RAYMOND A REISTER             RUTH A AND RAYMOND A REISTER
8050 PENNSYLVANIA RD                     CHARITABLE TR                            CHARITABLE TR
BLOOMINGTON MN 55438-1135                401 E 8TH ST                             ERIN BRYAN ESQ
                                         SUITE 319                                DORSEY WHITNEY LLP
                                         SIOUX FALLS SD 57103-7031                50 SOUTH SIXTH STREET SUITE 1500
                                                                                  MINNEAPOLIS MN 55402-1553




RUTH LORDAN                              S KASHI                                  SARAH SIVRIGHT
6453 BARRIE ROAD                         175 GREAT NECK ROAD                      5051 DREW AVE S
EDINA MN 55435-2301                      SUITE 204                                MINNEAPOLIS MN 55410-2026
                                         GREAT NECK NY 11021-3313




SCOTT A HOLDAHL                          SOMERSET MFG INC                         SUSAN BEISANG
705 E 57TH ST                            36 GLEN COVE ROAD                        4 FALCON LANE
MINNEAPOLIS MN 55417-2424                ROSLYN HEIGHTS NY 11577-1703             NORTH OAKS MN 55127-6317




SALLY BRUTGER                            SALLY R BRUTGER                          SANDI CALVELAGE
7314 PENN AVE S                          7314 PENN AVE S                          10727 LINDAHL BLUFFS TRAIL
RICHFIELD MN 55423-2821                  RICHFIELD MN 55423-2821                  BLOOMINGTON MN 55420-5652




SARAH ROCKLER                            SCOTT BROWN                              SCOTT H RUDD
2950 DEAN PARKWAY APT 1901               4132 VERNON AVE S                        7300 GALLAGHER DRIVE
MINNEAPOLIS MN 55416-4428                STE 207                                  APT 311
                                         ST LOUIS PARK MN 55416-3193              EDINA MN 55435-3104
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 16 of 17
SHARON CAREY                             SHEILA HAGSTROM                          SIMON G JEWELRY INC
5237 16TH AVE S                          10391 108TH PLACE N                      WILLIAM J STAVOLE
MINNEAPOLIS MN 55417-1813                MAPLE GROVE MN 55369-2638                TUCKER ELLIS LLP
                                                                                  950 MAIN AVENUE SUITE 1100
                                                                                  CLEVELAND OH 44113-7213




SIMON G                                  SOFER JEWELRY LLC                        SOFER JEWELRY LLC
528 STATE ST                             65 ROOSEVELT AVENUE                      555 FIFTH AVE
GLENDALE CA 91203-1524                   SUITE 103A                               NEW YORK NY 10017-2416
                                         VALLEY STREAM NY 11581-1106




SOMERSET MANUFACTURING                   SPARK CREATIONS INC                      STACIE OLSON
36 GLEN COVE ROAD                        10 W 46TH ST                             5300 FARLEY AVE SE
EAST HILLS NY 11577-1703                 NEW YORK NY 10036-4515                   DELANO MN 55328-8156




STAR TRIBUNE                             STARDUST DESIGN                          STEVEN I HILSENRATH
650 3RD AVE S                            550 SOUTH HILL ST                        65 ROOSEVELT AVENUE
SUITE 1300                               SUITE 967                                SUITE 103A
MINNEAPOLIS MN 55488-0002                LOS ANGELES CA 90013-2429                VALLEY STREAM NY 11581-1106




STRINGING BY LUCY                        SUSAN ENGELKING                          SUSAN HAYNES
8850 RIVER HEIGHTS WAY                   565 EBEN COURT                           CO KATHY SANDLIN
INVER GROVE HEIGHTS MN 55076-3478        STILLWATER MN 55082-3702                 9324 PARK AVENUE SOUTH
                                                                                  BLOOMINGTON MN 55420-3835




SUSAN K ENGELKING                        SUSAN MCINTOSH                           SUSAN SCHAEFER
565 EBEN COURT                           1405 NE 4TH PLACE                        1920 1ST STREET SOUTH
STILLWATER MN 55082-3702                 FORT LAUDERDALE FL 33301-1371            1806
                                                                                  MINNEAPOLIS MN 55454-1270




SUSAN USTIPAK                            TAMMY SCHOENROCK                         TARA CLARK
6301 UPPER 44TH ST N                     26820 WOODLANDS PKWY                     4808 ROLLING GREEN PKWY
SAINT PAUL MN 55128-2519                 ZIMMERMAN MN 55398-7603                  EDINA MN 55436-1348




TARYN NELSON                             THE ESTATE OF FRANKLIN S SUNBERG         TAMMY SCHOENROCK NEILSON
514 AMERICAS WAY 5751                    CO MARK A SUNBERG                        26820 WOODLANDS PKWY
BOX ELDER SD 57719-7600                  17 MERILANE AVENUE                       ZIMMERMAN MN 55398-7603
                                         EDINA MN 55436-1335




TARYN NELSON                             TAVA CLARK                               TENNIE CHUBB
1915 CASA DEL RIO                        4808 ROLLING GREEN PARKWAY               13432 WAHBURN AVENUE S
194                                      EDINA MN 55436-1348                      BURNSVILLE MN 55337-2193
BENSON AZ 85602-7539
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  87 SERVED
                                           FiledVIA
                                                  07/08/19
                                                    USPS FIRST Entered   07/08/19 12:45:46 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 17 of 17
TENNIE L CHUBB                           TERESA FLEMING                           THOMAS W VON KUSTER JR
13432 WASHBURN AVE S                     4035 WEST 65TH STREET                    5413 WOODCREST DR
BURNSVILLE MN 55337-2193                 122                                      MPLS MN 55424-1649
                                         EDINA MN 55435-1749




TOM GREENSHIELDS                         TRANS ALARM INC                          TRAVELERS BUSINESS INSURANCE
2920 HIGHLAND CT                         PO BOX 776146                            PO BOX 660317
MOUND MN 55364-8500                      CHICAGO IL 60677-6146                    DALLAS TX 75266-0317




                                                                                  EXCLUDE
TWIN CITY STAFFING                       US BANK
PO BOX 120474                            PO BOX 5229                              US TRUSTEE
NEW BRIGHTON MN 55112-0018               CINCINNATI OH 45201-5229                 1015 US COURTHOUSE
                                                                                  300 S 4TH ST
                                                                                  MINNEAPOLIS MN 55415-3070




VICKY SLOMIANY                           VINOANDES LLC                            WILLIAM AND MARILYN KUEHL
4604 BRUCE AVE                           5127 IRVING AVENUE SOUTH                 1524 CREEK LANE
EDINA MN 55424-1123                      MINNEAPOLIS MN 55419                     NORTHFIELD MN 55057-3403
                                         MINNEAPOLIS MN 55419-1125




WALTER DONNELLY                          WELLS FARGO VENDOR FINANCIAL SERVICES    WENDY LEGGE
6 ACADEMY WAY S                          LLC                                      4100 COFFMAN LANE
SAINT PETERSBURG FL 33711-5130           ATTN BANKRUPTCY ADMIN                    MINNEAPOLIS MN 55406-3644
                                         PO BOX 13708
                                         MACON GA 31208-3708




WILLIAM J STAVOLE                        WILLSON DECLARATION OF TRUST             YEDDA MARKS
TUCKER ELLIS LLP                         CO WENDY LEGGE                           4508 GARRISON LANE
950 MAIN AVENUE SUITE 1100               4100 COFFMAN LANE                        EDINA MN 55424-1847
CLEVELAND OH 44113-7213                  MINNEAPOLIS MN 55406-3644




                                         EXCLUDE
ZINA                                                                              JOHN D LAMEY III
470 BEVERLY DRIVE                        CHAD A KELSCH                            980 INWOOD AVENUE NORTH
BEVERLY HILLS CA 90212-4402              KELSCH LAW FIRM PA                       OAKDALE MN 55128-6625
                                         3350 ANNAPOLIS LANE N
                                         STE C
                                         PLYMOUTH MN 55447-5389



EXCLUDE                                  RALPH V MITCHELL
NAUNI JO MANTY                           LAPP LIBRA THOMSON STOEBNER PUSCH
MANTY ASSOCIATES PA                      120 SOUTH 6TH STREET SUITE 2500
401 SECOND AVENUE NORTH                  MINNEAPOLIS MN 55402-5155
SUITE 400
MINNEAPOLIS MN 55401-2097
